IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                        NOS. WR-84,324-02 and WR-84,324-03



                  In re RICKEY DONNELL CUMMINGS, Relator



ON MOTION FOR LEAVE TO FILE EMERGENCY APPLICATION FOR WRIT
      OF MANDAMUS AND WRIT OF PROHIBITION, EMERGENCY
 APPLICATION FOR WRIT OF MANDAMUS AND WRIT OF PROHIBITION,
  AND EMERGENCY MOTION FOR STAY OF TRIAL COURT ORDER TO
PROVIDE DISCOVERY OF PRIVILEGED COMMUNICATIONS IN CAUSE NO.
             2011-1513-C1 IN THE 19 TH DISTRICT COURT
                        McLENNAN COUNTY



       Per curiam.


                                        ORDER

       We have before us a motion for leave to file an application for a writ of mandamus

and a writ of prohibition, an application for a writ of mandamus and a writ of prohibition,

and an Emergency Motion for Stay of Trial Court Order to Provide Discovery of

Privileged Communications. In November 2012, a jury convicted relator of the offense
                                                                               Cummings - 2

of capital murder. The jury answered the special issues submitted pursuant to Texas Code

of Criminal Procedure article 37.071, and the trial court, accordingly, set punishment at

death. This Court affirmed relator’s conviction and sentence on direct appeal. Cummings

v. State, No. AP-76,923 (Tex. Crim. App. Dec. 17, 2014)(not designated for publication).

The Office of Capital and Forensic Writs (OCFW) filed an initial writ of habeas corpus

application in the trial court on relator’s behalf in September 2014. A hearing on certain

claims raised in that application was thereafter started in June 2015.

       During the hearing, the State moved the court to order the disclosure of emails

exchanged between relator’s trial counsel and between counsel and other members of the

defense team. Relator’s habeas counsel objected to the disclosure.

       Before this Court makes a decision on relator’s motion for leave to file, we would

like to give the State and the trial court an opportunity to respond. Therefore, the

prosecutor and the Honorable James E. Morgan, Judge of the 19th District Court,

presiding by appointment, have 30 days from the date of this order to file any response to

relator’s pleadings. Enforcement of the discovery order and any scheduled hearing on the

habeas application are stayed pending further order of this Court.

       IT IS SO ORDERED THIS THE 7TH DAY OF APRIL, 2016.




Do Not Publish